Name: 79/151/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of premiums paid during 1977 for the non-marketing of milk and milk products and for the conversion of dairy herds (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D015179/151/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of premiums paid during 1977 for the non-marketing of milk and milk products and for the conversion of dairy herds (Only the English text is authentic) Official Journal L 039 , 14/02/1979 P. 0025 - 0025++++COMMISSION DECISION OF 21 DECEMBER 1978 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM OF PREMIUMS PAID DURING 1977 FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/151/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1078/77 OF 17 MAY 1977 INTRODUCING A SYSTEM OF PREMIUMS FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1041/78 ( 2 ) , AND IN PARTICULAR ARTICLES 8 ( 1 ) AND 10 , SECOND AND THIRD INDENT , THEREOF , WHEREAS FOR THAT PART OF THE EXPENSES FINANCED BY THE EAGGF , GUIDANCE SECTION , ARTICLE 10 OF REGULATION ( EEC ) NO 1078/77 LAYS DOWN THAT THE DETAILED RULES FOR THE FINANCIAL EXECUTION SHALL , BY WAY OF EXCEPTION , BE THOSE LAID DOWN BY COMMISSION REGULATION ( EEC ) NO 2697/70 OF 29 DECEMBER 1970 ON THE PROCEDURE FOR MAKING COMMUNITY FUNDS AVAILABLE TO MEMBER STATES UNDER THE GUARANTEE SECTION OF THE EAGGF ( 3 ) AND REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EAGGF , GUARANTEE SECTION ( 4 ) ; WHEREAS DURING 1977 THE SYSTEM OF REIMBURSEMENTS SHALL BE APPLIED THERETO AT THE REQUEST OF A MEMBER STATE ; WHEREAS THE UNITED KINGDOM HAVING CHOSEN THIS SYSTEM OF REIMBURSEMENTS HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF EXPENDITURE INCURRED IN RESPECT OF PREMIUMS GRANTED DURING 1977 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS LAID DOWN IN ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) NO 1723/72 AND IN THE PRESCRIBED FORM ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT PREMIUMS AMOUNTING TO POUND 833 229,91 WERE PAID IN 1977 UNDER THE CONDITIONS LAID DOWN IN COMMISSION REGULATIONS ( EEC ) NO 1078/77 AND ( EEC ) NO 1391/78 LAYING DOWN AMENDED RULES FOR THE APPLICATION OF THE SYSTEM OF PREMIUMS FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS ( 5 ) ; WHEREAS A FINAL CONTRIBUTION WILL BE FIXED AT THE TIME OF THE CLEARANCE OF ACCOUNTS ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE PROVISIONALLY REIMBURSE 40 % THEREOF , I.E . POUND 333 291,96 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE UNITED KINGDOM DURING 1977 ON PREMIUMS FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS SHALL BE POUND 333 291,96 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 131 , 26 . 5 . 1977 , P . 1 . ( 2 ) OJ NO L 134 , 22 . 5 . 1978 , P . 9 . ( 3 ) OJ NO L 285 , 31 . 12 . 1970 , P . 63 . ( 4 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . ( 5 ) OJ NO L 167 , 24 . 6 . 1978 , P . 45 .